DETAILED ACTION
In application filed on 04/15/2019, Claims 1-15 are pending and are considered in the current office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 and 06/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-8, 14 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kenny Knox on 12/20/2021.
The application has been amended as follows:
Claim 1 (Currently Amended): A microfluidic particle provided on a digital microfluidic chip, comprising:
a charged liquid droplet being a hydrophilic substance containing active substances of cells, DNAs, or proteins;
an intermediate cladding layer having hydrophobicity and continuously coated outside of the charged liquid droplet, wherein the intermediate cladding layer comprises: carboxymethylcellulose or soy protein isolate; and
 dielectric surface layer having hydrophilicity and continuously coated outside the intermediate cladding layer, wherein the intermediate cladding layer and the dielectric surface layer form a neutral microcapsule structure with a hydrophilic outer surface and a hydrophobic inner surface.
Claim 2 (Canceled)
Claim 6 (canceled)
Claim 7 (Currently Amended): The microfluidic particle according to claim 1, wherein the digital microfluidic chip comprises:
a substrate; and
an electrode having a hydrophobic surface disposed over the substrate, wherein the electrode is in direct contact with a flow channel, and the microfluidic particle is contained the flow channel.
Claim 9 (Currently Amended): A method, comprising:

forming a charged liquid droplet being a hydrophilic substance containing active substances of cells, DNAs, or proteins; 
continuously coating a hydrophobic intermediate cladding layer outside of the charged liquid droplet; and continuously coating a hydrophilic dielectric surface layer outside the intermediate cladding layer, wherein the intermediate cladding layer comprises: carboxymethylcellulose or soy protein isolate,
wherein the intermediate cladding layer and the dielectric surface layer form a neutral microcapsule structure with a hydrophilic outer surface and a hydrophobic inner surface; and
providing the microfluidic particle on a digital microfluidic chip.
Claim 15 (Currently Amended): A method, comprising:
providing a microfluidic particle on a digital microfluidic chip, the microfluidic particle comprising:
a charged liquid droplet being a hydrophilic substance containing active substances of cells, DNAs, or proteins;
an intermediate cladding layer having hydrophobicity and continuously coated outside of the charged liquid droplet, wherein the intermediate cladding layer comprises: carboxymethylcellulose or soy protein isolate; and
a dielectric surface layer having hydrophilicity and continuously coated outside the intermediate cladding layer, wherein the intermediate cladding layer and the dielectric surface layer form a neutral microcapsule structure with a hydrophilic outer surface and a hydrophobic inner surface.

Reasons for Allowance
Claims 1, 3-5 and 7-15 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1, 3-5 and 7-15 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Takai et al. (US20120104333A1) teaches a microfluidic particle (Abstract), comprising:
a charged liquid droplet (Para 0024,0027, 0063-0069,  ‘polymer electrolyte layer’; Para 0065, ‘a functional group ionizing in an aqueous solution and having an electrical charge on its main chain or its side chain can be used; Para 0071, ‘polymer electrolyte layer formed thereon is taken out from the polymer electrolyte solution’) being a hydrophilic substance; ( Para 0027, ‘polyamine’; Para 0065, ‘Polycation having a functional group that can have a positive charge, such as polyamines’; Para 0071, ‘polymer electrolyte is removed by rinsing. The rinsing is conducted, for example, by using water, alcohol or acetone’); 
dielectric surface layer (Fig. 1, ref. 1; 'silica'; Para 0028, 0056) having
hydrophilicity (Para 0056; 'the silica particle in the water-dispersed colloidal silica (SiO2) has a hydroxyl group on a surface thereof) and coated outside the intermediate cladding layer (Abstract, ‘insulating fine particles (1) that are provided on the outer side of the metal layer (6) so as to partially cover the surface of the metal layer (6)’; Para 0016, 
wherein the intermediate cladding layer (Para 0024-0025, ‘metal layer comprising nickel-palladium alloy plating layer’) and the dielectric surface layer  (Fig. 1, ref. 1; 'silica'; Para 0028, 0056) form a neutral microcapsule structure ( Para 0064, ‘the surface potential of an inorganic oxide particle having a hydroxyl group is also negative’; Para 0065, ‘Polycation having a functional group that can have a positive charge, such as polyamines; ‘an aggregation of positive and negative change densities effectively results in neural charges)  with a hydrophilic outer surface (Abstract, ‘insulating fine particles (1) that are provided on the outer side of the metal layer (6) so as to partially cover the surface of the metal layer (6)’; Para 0016, ‘insulating fine particles provided on the outerside of the metal layer and coating a part of a surface of the metal layer’; Para 0020, Para 0028, ‘inorganic oxide particles are preferably silica particles’; Para 0056, 0107, 0037, As structurally arranged in Fig. 1) and a hydrophobic inner surface ( Para 0024, ‘mercapto group, a sulfide group or a disulfide group to introduce a functional group in a surface of the metal layer; forming a polymer electrolyte layer on the metal layer’).
However, Takai et al. (US20120104333A1) does not teach or fairly suggests the combination and steps of the limitation:
an intermediate cladding layer having hydrophobicity and continuously coated outside of the charged liquid droplet, wherein the intermediate cladding layer comprises: carboxymethylcellulose or soy protein isolate;

manufacturing a microfluidic particle by:
forming a charged liquid droplet being a hydrophilic substance containing active substances of cells, DNAs, or proteins; 
continuously coating a hydrophobic intermediate cladding layer outside of the charged liquid droplet; and continuously coating a hydrophilic dielectric surface layer outside the intermediate cladding layer, wherein the intermediate cladding layer comprises: carboxymethylcellulose or soy protein isolate,
wherein the intermediate cladding layer and the dielectric surface layer form a neutral microcapsule structure with a hydrophilic outer surface and a hydrophobic inner surface; and
providing the microfluidic particle on a digital microfluidic chip.
Lastly, regarding Claim 15, Takai et al. (US20120104333A1) does not teach or fairly suggests the combination and steps of the limitation:
providing a microfluidic particle on a digital microfluidic chip, the microfluidic particle comprising:
a charged liquid droplet being a hydrophilic substance containing active substances of cells, DNAs, or proteins;
an intermediate cladding layer having hydrophobicity and continuously coated outside of the charged liquid droplet, wherein the intermediate cladding layer comprises: carboxymethylcellulose or soy protein isolate; and

Therefore Claims 1, 3-5 and 7-15 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 9 and 15. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/
Primary Examiner, Art Unit 1797